Examiner’s Comment
Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 17, the prior art fails to teach or disclose a system comprising: a first comparator having a first input connected to the first bias capacitor, a second input connected to a first predetermined reference and an output configured to generate a signal for controlling the first bias switch to allow a magnetizing current to charge the first bias capacitor through the first bias switch when a voltage across the first bias capacitor is less than the first predetermined reference…and a second comparator having a first input connected to the second bias capacitor, a second input connected to a second predetermined reference and an output configured to generate a signal for controlling the second bias switch to allow the magnetizing current to charge the second bias capacitor through the second bias switch when a voltage across the second bias capacitor is less than the second predetermined reference, in combination with all the limitations set forth in claim 17. 	Regarding claim 21, the prior art fails to teach or disclose an apparatus comprising: a first comparator having a first input connected to the first bias capacitor, a second input connected to a first predetermined threshold, and an output configured to generate a first signal for controlling the first bias switch to allow a magnetizing current to charge the first bias capacitor through the first bias switch; and a second comparator having a first input connected to the second bias capacitor, a second input connected to a second predetermined threshold, and an output configured to generate a second signal for controlling the second bias switch to allow the magnetizing current to charge the second bias capacitor through the second bias switch, in combination with all the limitations set forth in claim 21. 	Regarding claim 29, the prior art fails to teach or disclose a method comprising: comparing the first voltage and the second voltage with a first predetermined threshold and a second predetermined threshold, respectively; and based on comparing results, using a magnetizing current to charge the first bias capacitor through the first bias switch and the second bias capacitor through the second bias switch, in combination with all the limitations set forth in claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838